Citation Nr: 1236617	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of the right hand.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from July 1958 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his July 2009 substantive appeal, the Veteran indicated that he wished to have a hearing at the RO before a Veterans Law Judge (VLJ).  In January 2012, the Veteran was advised that he had been scheduled for an in-person hearing before a VLJ at the RO on March 16, 2012.  However, the Veteran did not appear.  As a result, the Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2011).  

Evidence of record reflects that the symptoms associated with the Veteran's service-connected post-operative residuals of a right index finger injury may have increased in severity since service connection for the disorder was granted in April 1977.  Specifically, the Veteran has asserted that he experiences increased pain and limitation of motion of his right index finger joint.  The Veteran also has a scar on his right index finger.  Additionally, in a June 2012 statement, contained within the Virtual VA folder, the Veteran contended that he has earaches, dizziness, and excoriations of his ear which were caused by the hearing aids used to treat his service-connected hearing loss.  Thus, claims for an increased rating for the service-connected post-operative residuals of a right index finger injury (to include entitlement to a separate compensable rating for right index finger scarring) and for service connection for a disability manifested by earaches, dizziness, and excoriation of the ear as secondary to the service-connected hearing loss have been raised by the record and are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the issue on appeal. 

Entitlement to SMC on the basis of loss of use requires medical evidence showing that the claimant's disability meets the definition for "loss of use" as defined under the regulatory criteria; that is, that no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the elbow or knee, with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (2011).  The determination of loss of use will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2) & 4.63 (2011).  

Here, the Veteran underwent a VA examination of his right hand in September 2010, which showed that he could not pinch his right thumb and index finger together and that he had some decrease in dexterity of his right hand, which was attributed to "trigger finger."  The examiner found that the "trigger finger" causing the Veteran's symptoms was not related to the service-connected post-operative residuals of a right index finger injury, which the examiner described as "stable."  However, the examiner did not discuss whether the Veteran's right hand disability meets the definition for "loss of use" as defined under the regulatory criteria.

Accordingly, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim for SMC based on loss of use of the right hand.  Specifically, the VA examiner did not provide any supporting rationale for his finding that the pain and limitation of motion of the Veteran's right index finger and palm are unrelated to his in-service injury, or comment on whether the Veteran's disability meets the regulatory definition for "loss of use."  38 C.F.R. § 3.350 (2011).  Thus, the Board finds that the VA examiner's September 2010 medical opinion is inadequate and that remand is necessary to obtain a new VA examination.  
In addition, post-service treatment records from multiple facilities in the South Texas Veterans Health Care System (STVHCS) have been received.  The most recent records from these facilities that are contained within the claims folder are dated in September 2011.  The Veteran's Virtual VA file contains STVHCS records that are dated after September 2011; however, these records are almost entirely limited to audiology evaluations, and appear to have been submitted in conjunction with a separate claim for an increased rating for service-connected bilateral hearing loss.  On review, it appears that the Veteran receives regular treatment at STVHCS facilities for a variety of concerns, including the service-connected residuals of a right index finger injury upon which the claim for SMC is predicated.  Thus, on remand, the STVHCS should be asked to provide a complete set of the Veteran's treatment records at facilities in that network since September 2011.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The record also reflects that the Veteran applied for VA Vocational Rehabilitation benefits in February 2008.  On remand, the Veteran's VA Vocational Rehabilitation folder should be associated with his VA claims file.  Id.

Finally, the Board notes that the Veteran has not been provided appropriate notice with respect to his SMC claim pursuant to the Veterans Claims Assistance Act (VCAA) of 2000.  Thus, proper VCAA notice with respect to this issue should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notification letter pertaining to the issue of entitlement to SMC based on the loss of use of his right hand.  

2.  Contact the STVHCS and request that all records of the Veteran's treatment at any facility in its network since September 2011 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All such available records should be associated with the Veteran's claims folder.  

3.  Obtain the Veteran's Vocational Rehabilitation folder with his VA claims file.  

4.  Then, after the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination of his right hand.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  All necessary tests and studies, including X-rays, should be conducted.  

The examiner is asked to define the disability or disabilities affecting the Veteran's right index finger and hand, including the "trigger finger" noted on the September 2010 VA examination.  In this regard, the current examiner must include a specific finding as to whether any diagnosed right index finger and/or hand disorder(s) is(are) at least as likely as not (i.e., at least a 50 percent probability) related to the in-service injury to the Veteran's right finger.  The examiner must reconcile his or her conclusions in this regard with the December 1959 STR documenting a "smash" injury to the Veteran's right index finger, resulting in a compound fracture.  

For all residuals of the in-service right index finger injury found to be present, the examiner should provide an opinion as to whether they result in a condition productive of "loss of use," with "loss of use" defined as existing if no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee, with use of a suitable prosthetic appliance.  The examiner should base the opinion on the actual remaining function, such as whether the acts of grasping, manipulation, and other related functions remain.  The examiner is advised that the Veteran is competent to report pain, limitation of motion, and decreased dexterity of his right index finger joint, which impact his activities of daily living.  

The examiner must identify and explain the medical basis or bases for all conclusions/opinions.  If the examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ should return it to the examiner for corrective action.

6.  Then, readjudicate the issue on appeal.  If this benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

